         19-13895-jlg         Doc 380   Filed 03/10/21 Entered 03/10/21 23:33:07           Main Document
                                                     Pg 1 of 2
                               KASOWITZ BENSON TORRES                              LLP

                                                  1633 BROADWAY                                        ATLANTA
                                                                                                      HOUSTON
                                            NEW YORK, NEW YORK 10019
     Andrew R. Kurland                                                                               LOS ANGELES
Direct Dial: (212) 506-3306                        (212) 506-1700                                       MIAMI
Direct Fax: (212) 835-5254
   AKurland@kasowitz.com                        FAX: (212) 506-1800                                     NEWARK
                                                                                                    SAN FRANCISCO
                                                                                                    SILICON VALLEY
                                                                                                    WASHINGTON DC



                                                                       March 10, 2021
         VIA ECF

         Hon. James L. Garrity, Jr.
         U.S. Bankruptcy Court
         One Bowling Green
         New York, NY 10004

                 Re:     In re Orly Genger, Case No. 19-13895-JLG

         Dear Judge Garrity:

                We join in the submissions of today’s date by counsel for the debtor and the Chapter 7
         Trustee. The deposition of Dalia Genger (“Dalia”) should be ordered to go forward. Dalia is the
         key witness in this case, with unique, personal knowledge that no other witness possesses
         concerning the issues and contentions in the pending motion to dismiss.

                 It is important to highlight that Dalia explicitly has joined in the motion to dismiss, first
         filed when this case was pending in Texas, in connection with which she submitted a voluminous
         47-page “Statement of Background Facts.” Doc. No. 124 ¶ 3; Doc. No. 112. In her joinder,
         Dalia claims that the debtor has perpetrated an extensive fraud, yet deems it “literally a waste of
         time” (Dalia’s words) (Doc. No. 124 ¶ 15) to even consider debtor’s bankruptcy schedules,
         which, again according to Dalia, “illustrate[] the depth of deception of this Debtor’s purported
         need for Chapter 7 bankruptcy protection.” Id. ¶ 17. It is irrelevant that Dalia has not filed a
         second joinder with respect to the “amended” motion to dismiss that Sagi filed after the case was
         transferred to this Court, considering that the motion is substantially similar to the first.

                 The following table includes quotations from the pending motion to dismiss which
         directly pertain to topics about which Dalia necessarily has personal knowledge. The purported
         perpetrators of the alleged fraud – including this law firm – are entitled to take the testimony of
         Dalia concerning each of the following topics, among others, which are central to the motion:

                       Contention in Amended Motion to Dismiss (Doc. No 239)                       Citation

          “The purpose of this Bankruptcy Case is not to aid a good faith debtor to deal with         ¶1
          her debts and obtain a fresh start. Rather, it is to frustrate the efforts of one
          particular creditor, the Debtor’s brother Sagi, to collect on a judgment representing
          Orly’s half of a financial commitment they made to support their mother Dalia
          Genger (“Dalia”)”
19-13895-jlg    Doc 380      Filed 03/10/21 Entered 03/10/21 23:33:07         Main Document
                                          Pg 2 of 2
KASOWITZ BENSON TORRES                              LLP
Hon. James L. Garrity, Jr.
March 10, 2021
Page 2


 “Orly agreed, in writing, to indemnify Sagi for half of certain domestic support       ¶2
 obligations to their mother [Dalia]”
 “Debtor has spent the last seven years trying to shield the $32.3 million from …       ¶3
 Dalia[] by transferring that money to, and encumbering it in favor of, her husband
 Eric Herschmann (“Herschmann”), her father Arie Genger (“Arie”), and her
 father’s purported lenders Arie and David Broser (the “Brosers”) and their various
 entities (together, the “Debtor Group”).”
 “In 2014, upon learning of the 2013 Settlement Agreement (and thus of the fact that   ¶ 22
 both her children had financially gained from the TRI shares whose rights were
 assigned in her 2004 divorce), Dalia made her first support request under the
 aforementioned 2004 agreement, for $200,000.”
 “Dalia invoked her clawback rights for a second time, requesting financial support    ¶ 23
 from Sagi and Orly in the amount of $6 million.”
 “[F]or over a year, they concealed the terms of the Settlement Agreement from         ¶ 26
 Dalia . . . while misrepresenting to various Courts the contents thereof.”
 “Her bankruptcy filing lacks good faith and has no proper purpose. Its only goal is   ¶ 43
 to keep her assets in the hands of her father …and her husband, who supports the
 Debtor in a lavish lifestyle, while leaving her one true creditor – Sagi (and by
 extension, her estranged mother, Dalia) – holding the bag.”
 “At its core, this is a two-party dispute between two family factions, over the       ¶ 61
 Debtor’s decade-long effort to frustrate her mother’s right to financial support.”
 “On the other side are Sagi, Dalia, and the Orly Genger 1993 Trust. All these         ¶ 64
 parties wish to see the $32.3 million used to satisfy her obligations, and
 consequently support dismissal as the most efficient path to that result.”

       Of course, we support all reasonable accommodations that may be necessary to facilitate
the remotely conducted deposition of Dalia in a manner which inconveniences the percipient
witness as little as possible.


                                                  Respectfully submitted,

                                                  /s/ Andrew R. Kurland
